Citation Nr: 1332403	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The appellant served on active duty from May 1975 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

In August 2008, the Board upheld the denial of the claims of service connection for left foot and knee disabilities.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in November 2009 setting aside the Board's August 2008 decision and remanding the case to the Board.  The Board remanded the matter to the RO in July 2010 for further development consistent with the Court's Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding VA hearing request by the appellant.  

In April 2013, the appellant requested to "appear personally before the Board to present this testimony I didn't have at the time..."  The Board sent a notice to the appellant in July 2013 acknowledging his request to attend a hearing before the Board.  However, the Board noted that the appellant was incarcerated, which could adversely affect his ability to attend a hearing.  His appeal was held in abeyance pending his response as to whether he was still incarcerated, his release date, and if he desired other options under 38 C.F.R. § 20.700.  He was notified that if he did not respond within 30 days, his case would be scheduled for hearing and that if he failed to appear, he would not be afforded another hearing.  The appellant did not respond.  It does not appear that the hearing was scheduled.  Therefore, the appeal must be remanded so the appellant can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2012).  

There is also some confusion in the record as to representation.  The appellant clearly desires representation in the current appeal (in a July letter the appellant indicated "representation is crucial").  In August 2013, the appellant was notified that National Veterans Legal Services Program (NVLSP) revoked their power of attorney in his appeal and asked him to elect a new representative.   Earlier in August 2013, prior to the election letter sent above, the appellant submitted VA Form 21-22a, Appointment of Individual as Claimant's Representative, containing the name of LBP.  It is unclear whether the appellant was appointing an individual to represent him in the current appeal, as he listed her as the claimant.  Such clarification must be sought prior to hearing on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and clarify whether he desires to appoint an individual (LBP) to represent him in the current appeal.  Please provide the appellant a copy with VA Form 21-22a submitted in August 2013 listing LBP, albeit incorrectly, as the claimant.

2.  Take the appropriate steps to schedule the appellant for a hearing before a Veterans Law Judge at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


